 

For Immediate Release

For Further Information Contact:

Friday, September 22, 2006

Robert E. Phaneuf

 

Vice President - Corporate Development

(918) 632-0680

 

RAM ENERGY RESOURCES ANNOUNCES PURCHASE OF ITS

COMMON STOCK FROM AMARANTH LLC

 

Tulsa, Oklahoma - RAM Energy Resources, Inc. (Nasdaq: RAME) today announced the
purchase of 739,175 shares of RAM Energy Resources, Inc. common stock from
Amaranth LLC in a negotiated block sale transaction. The purchase price was a
discount to yesterday's closing price of $4.70 per share. The purchase was
effected through the company's wholly-owned subsidiary, RAM Energy, Inc. The
purchased shares will be held as treasury stock by the company and are eligible
for reissue by the company at its discretion. Purchase of the shares was funded
with general corporate funds on hand. Larry Lee, RAM's Chairman and CEO,
commented, "We feel that the repurchase of our common stock at current price
levels represents an attractive use of our capital, expresses the level of
confidence we have in our business plan, and will provide an opportunity to
increase value for our shareholders. We also feel this repurchase of shares from
Amaranth will eliminate any uncertainty associated with their previous ownership
in RAM."

 

Forward-Looking Statements

 

This release includes certain statements that may be deemed to be
"forward-looking statements" within the meaning of the Private Securities
Litigation Reform Act of 1995. All statements in this release, other than
statements of historical facts, that address RAM's business plan, including,
targeted production, planned capital spending, anticipated drilling activity,
and events or developments that the company expects or believes are
forward-looking statements. Although the company believes the expectations
expressed in such forward-looking statements are based on reasonable
assumptions, such statements are not guarantees of future performance and actual
results or developments may differ materially from those in the forward-looking
statements. Factors that could cause actual results to differ materially from
those in forward-looking statements include oil and gas prices, exploitation and
exploration successes, actions taken and to be taken by the government as a
result of political and economic conditions, continued availability of capital
and financing, and general economic, market or business conditions as well as
other risk factors described from time to time in the company's filings with the
SEC. The company assumes no obligation to update publicly such forward-looking
statements, whether as a result of new information, future events or otherwise.

 

RAM Energy Resources, Inc. is an independent energy company engaged in the
acquisition, exploitation, exploration, and development of oil and gas
properties and the marketing of crude oil and natural gas. Company headquarters
are in Tulsa, Oklahoma, and its common shares are traded on the Nasdaq under the
symbol RAME. For additional information, visit the company website at
www.ramenergy.com.

 

 

 

 